Exhibit 10.5

AMENDED EMPLOYMENT AGREEMENT

AMENDED AGREEMENT, effective as of January 1, 2005, by and between Financial
Security Assurance Holdings Ltd., a New York corporation (“Company”), and
Sean W. McCarthy (“Employee”).

WHEREAS, Company and Employee previously entered into an employment agreement,
dated July 5, 2004; and

WHEREAS, Company and Employee desire to amend the terms and conditions of this
existing employment agreement to comply with the requirements of Section 409A of
the Internal Revenue Code of 1986, as amended (the “Code”), to avoid taxation
under Code Section 409A(a)(1); and

WHEREAS, Company desires to employ Employee and Employee is willing to serve as
an employee of Company, subject to the terms and conditions described herein
(the “Agreement”);

NOW, THEREFORE, IN CONSIDERATION OF the mutual covenants herein contained, and
other good and valuable consideration, the parties hereto agree as follows:

1.             Employment.   Company hereby employs Employee, and Employee
agrees to serve as an employee of Company, on the terms and conditions set forth
in this Agreement.

2.             Term.   Employee’s employment shall commence on July 5, 2004 (the
“Effective Date”) and end on December 31, 2007 (the “Original Term”); provided,
however, that this Agreement shall be renewed and extended for two-year terms
(the “Extended Terms”), unless notice of termination is given by Employee or
Company six months or more prior to the end of the Original Term or one of the
Extended Terms. The Original Term and any Extended Term shall be referred to
collectively as the “Term”.

3.             Duties During Employment.   During Employee’s employment with
Company, Employee shall initially serve as President and Chief Operating Officer
of Company and shall have such duties and responsibilities as are assigned to
him by the Board of Directors of Company (the “Board”) and as are consistent
with the magnitude and scope of his duties and responsibilities as of the
Effective Date. Employee shall report directly to the Chairman and Chief
Executive Officer of Company.

 


--------------------------------------------------------------------------------




 

Employee shall devote Employee’s full business time and attention and best
efforts to the affairs of Company during his period of employment, provided,
however, that Employee may continue to engage in other activities, such as
activities involving professional, charitable, educational, religious and
similar types of organizations, speaking engagements, membership on the board of
directors of such other organizations, provided that such activities do not
interfere with the performance of his duties for Company. Any corporate board
memberships must be reviewed with and approved by the Board in advance of
acceptance of such position.

If promoted to Chief Executive Officer during the Term, the Employee will then
have all of the normal authorities, duties and responsibilities of that
position. The total compensation for the Chief Executive Officer role, including
in aggregate base salary, bonus and performance shares, will be set at least
equal to 90% of the amount most recently received by Robert P. Cochran.

4.             Current Cash Compensation.

(a)           Base Salary.   As compensation for his services hereunder, Company
will pay to Employee during the period of his employment a base salary at the
annual rate in effect immediately prior to the Effective Date, payable in
accordance with Company’s payroll practices for senior executives. Company shall
review the base salary bi-annually (with the first review to take place
January 2005) and in light of such review may, in the discretion of the Board
(but shall not be obligated to), increase such base salary taking into account
any change in Employee’s then responsibilities, performance by Employee, and
other pertinent factors.

(b)           Annual Bonus.   Company shall maintain a bonus pool (the “Bonus
Pool”) for the benefit of Company employees in such amount and pursuant to such
formulae as the Human Resources Committee of the Board (“HR Committee”) shall
from time to time determine. The Company shall also maintain a reserve bonus
pool (the “Rainy Day Fund”) made up of previously earned but undistributed Bonus
Pool allocations from prior years, which shall be distributable upon the
recommendation of the management of the Company and with the approval of the HR
Committee. Employee shall receive an annual cash bonus equal to at least 4% and
be considered for a portion of an additional 2% that must be allocated between
Employee and Robert P. Cochran (or other executive acting as Chief Executive
Officer of the Company) of the Bonus Pool. It should be noted that the above
described percentages are a minimum and that it is anticipated that the HR
Committee may exercise its discretion above such amount.

(c)           Performance Shares.   In each calendar year in the Term, beginning
in 2005, Employee shall receive an annual Performance Share grant under the
Company’s long-

 

 

2


--------------------------------------------------------------------------------




 

term incentive compensation plan (the “Performance Share Plan”), as presently in
effect or as may be modified or added to by Company from time to time, having an
estimated economic value at least equal to Employee’s 2004 Performance Share
grant. Except as provided herein, such Performance Shares shall vest according
to the terms of the Performance Share Plan. All references to Performance Shares
in this Agreement shall include Dexia Restricted Shares issued pursuant to the
Performance Share Plan and any other form of long-term incentive compensation
provided under the Plan as amended from time to time.

5.             Other Employee Benefits.   In addition to the cash compensation
provided for in Section 4 hereof, Employee, subject to meeting eligibility
provisions thereof, shall be entitled to participate in Company’s employee
benefit plans, as presently in effect or as they may be modified or added to by
Company from time to time to the same extent as are otherwise enjoyed by the
senior executives of Company, which shall not be reduced in any material respect
from plans in existence as of the Effective Date.

6.             Termination.

(a)                                  Termination by Company Without Cause;
Termination by Employee for Good Reason.

(i)  During the Original Term.   If Company should terminate Employee’s
employment without Cause (as defined below) or if Employee should terminate his
employment for Good Reason (as defined below), Company shall pay to Employee the
pro-rata annual base salary through the date of termination, a pro-rata annual
bonus through the date of termination and an amount (the “Severance Payment”)
equal to two times the sum of :

(A)                              Employee’s annual base salary at the rate in
effect immediately prior to the date of termination,

(B)                                the average annual bonus payable to Employee
for the two years immediately prior to the year during which termination
occurred.

This Severance Payment, which shall be in lieu of any amount payable to Employee
under the Company’s Severance Policy for Senior Management, shall be payable in
substantially equal monthly installments over the Restricted Period (as defined
in Section 7(b) below).

In addition, and notwithstanding any provision of the Performance Share Plan to
the contrary:

 

3


--------------------------------------------------------------------------------




 

(A)                              All Performance Shares awarded to Employee and
then outstanding shall vest, and

(B)                                Employee shall be deemed to have been awarded
and to have vested in all of the minimum annual Performance Share grant(s)
provided for in Section 4(c) to which he is otherwise entitled and for which a
Performance Share grant has not otherwise been made for the balance for the
Term.

Employee shall receive a cash payment with respect to all such Performance
Shares valued pursuant to the valuation mechanism provided in the Performance
Share Plan as applicable to Performance Shares outstanding at the Effective Date
and Performance Shares granted subsequent to the Effective Date, respectively.
If the performance cycle includes at least one completed year, the payout for
each such completed year shall be based on the actual results for the completed
year(s) and 100% will be used for uncompleted years; if the performance cycle
does not include any completed years, 100% payout. The value which is obtained
by multiplying the number of Performance Shares determined under (A) and
(B) above by the applicable share price will be increased with interest at 8%
per year, compounded semi-annually, from the date of termination to the date of
payment, which shall be within five days after the end of the Restricted Period
(as defined in Section 7(b)).

Such cash payment shall be forfeited in the event Employee breaches his
obligations under Section 7(b) or (c) of this Agreement.

(ii)  During the Extended Terms.   Company shall pay to Employee the same
pro-rata base salary, pro-rata bonus and Severance Payment as defined in
Section 6(a)(i) and in the same manner.

All Performance Shares outstanding will vest and will be valued in the same
manner (including interest on the unpaid balance) and paid at the same time as
provided in Section 6(a)(i).

Such cash payment shall be forfeited in the event Employee breaches his
obligations under Section 7(b) or (c) of this Agreement.

(iii)  After the Term (in case this Agreement is not renewed for any reason).  
Employee will be entitled only to be paid the pro-rata annual base salary
through the date of termination, a pro-rata annual bonus through the date of
termination, a severance payment equal to the then current severance policy in
effect for senior management, which shall be payable in substantially equal
monthly installments over the Restricted Period, and all outstanding Performance
Shares shall vest pro-rata in proportion to the percentage of the performance
cycle for such Performance Shares during which Employee was employed by Company.
The value of

 

 

4


--------------------------------------------------------------------------------




 

such vested Performance Shares will be determined as of the termination date in
accordance with the terms of the Performance Share Plan relating to pro-rata
vesting, increased with interest and paid as provided in Sections 6.(a)(i)
and (ii).

Such cash payment shall be forfeited in the event Employee breaches his
obligations under Section 7(b) or (c) of this Agreement.

Definition:

“Cause” shall mean (i) conviction or plea of nolo contendere (or similar plea)
in a criminal proceeding for commission of a misdemeanor or a felony that is
materially injurious to the Company; (ii) willful and continued failure by
Employee to perform substantially his duties with Company (other than any such
failure resulting from incapacity due to physical or mental illness) after a
demand for substantial performance is delivered to Employee by Company which
specifically identifies the manner in which Company believes Employee has not
substantially performed his duties; or (iii) Employee engages in willful
misconduct in carrying out his duties with Company which is directly and
materially harmful to the business or reputation of Company. Employee shall not
be terminated for Cause unless he is provided with notice stating in reasonable
detail the alleged misconduct and, if such misconduct is reasonably susceptible
to cure, he is allowed a period of time (not less than ten days) to cure the
misconduct; and a resolution is adopted by the Board at a scheduled meeting at
which Employee shall be entitled to attend and speak to the Board.

“Good Reason” shall mean, without Cause:  (i) a diminution of any of Employee’s
significant duties or responsibilities, (ii) breach by the Company of its
obligations hereunder, (iii) Company’s requiring Employee to be based at an
office that is greater than twenty-five miles from the location of Employee’s
office as of the Effective Date, (iv) a material adverse change in Employee’s
total compensation (other than as provided by the performance-related terms of
this Agreement), as in effect at the Effective Date, or (v) if the Chief
Executive Officer position of the Company is vacated for any reason and Employee
is not within 30 days promoted into that position with all of the appropriate
authorities, duties, and responsibilities, in all cases such that the Employee’s
termination of employment is involuntary under Code Section 409A.
Notwithstanding the foregoing, Employee shall not be deemed to have terminated
his employment for Good Reason unless he gives 60 days’ prior written notice to
Company stating in reasonable detail the basis upon which “Good Reason” is
asserted, such notice is given within 120 days of the later of the occurrence of
the event or the date Employee knows or should have known of the event which
would otherwise constitute Good Reason and, if such failure or breach is
reasonably susceptible to cure, Company does not effect a cure within such
60-day period.

 

5


--------------------------------------------------------------------------------




 

The terms “termination of employment,” “terminate employment” and “termination,”
as used herein, shall be interpreted consistently with the requirements of Code
Section 409A to avoid taxation under Code Section 409A(a)(1).

(b)                                 Termination by Company for Cause;
Termination by Employee without Good Reason.

(i)  During the Term.   If Company should terminate Employee’s employment for
Cause or Employee should terminate his employment without Good Reason, Employee
will be entitled only to be paid the pro-rata annual base salary through the
date of termination.

All Performance Shares that are unvested on the date of termination shall be
forfeited.

(ii)  After the Term (in case this Agreement is not renewed for any reason).  
Employee will be entitled to be paid the pro-rata annual base salary through the
date of termination, a pro-rata annual bonus through the date of termination,
and all outstanding Performance Shares shall vest pro-rata in proportion to the
percentage of the performance cycle for such Performance Shares during which
Employee was employed by Company. The value of such vested Performance Shares
will be determined as of the termination date in accordance with the terms of
the Performance Share Plan relating to pro-rata vesting, increased with interest
and paid as provided in Sections 6(a)(i) and (ii).

Such cash payment shall be forfeited in the event Employee breaches his
obligations under Section 7(b) or (c) of this Agreement.

(c)           Additional Payments.   If applicable, Employee shall be eligible
to receive the additional payments set forth on Annex A.

(d)           No Disparaging Statements.   In the event of termination of
Employee’s employment for any reason by Company or Employee, Employee will not
at any time publicly denigrate, ridicule or intentionally criticize Company or
any of its affiliates including, without limitation, by way of news interviews,
or the expression of personal views, opinions or judgments to the news media.
Similarly, neither Company nor any of its affiliates will publicly denigrate,
ridicule or intentionally criticize Employee.

(e)           Six Month Delay in Payments to Comply with Code Section 409A.  
Notwithstanding any other provision of this Agreement, any payment otherwise due
to Employee under this Agreement during the six-month period following his
termination of employment shall be accumulated and paid to Employee with
interest at the rate payable on three-month Treasury

 

 

6


--------------------------------------------------------------------------------




 

bills on the first date of the seventh month following termination of
employment, except to the extent that any such payment would otherwise be a
short-term deferral under I.R.S. Notice 2005-1, Q&A 4, or any subsequent binding
guidance or final regulation under Code Section 409A, in which case such payment
shall be made at its regularly scheduled time to the extent permitted under Code
Section 409A to avoid taxation under Code Section 409A(a)(1).

7.             Restrictive Covenants.

(a)           Confidential Information.   Employee agrees to keep secret and
retain in the strictest confidence all confidential matters which relate to
Company or any affiliate of Company, including, without limitation, customer
lists, client lists, trade secrets, pricing policies and other nonpublic
business affairs of Company and any affiliate of Company learned by him from
Company or any such affiliate or otherwise before or after the date of this
Agreement, and not to disclose any such confidential matter to anyone outside
Company or any of its affiliates, whether during or after his period of service
with Company, except as may be required by a court of law, by any governmental
agency having supervisory authority over the business of Company or by any
administrative or legislative body (including a committee thereof) with apparent
jurisdiction to order him to divulge, disclose or make accessible such
information. Employee agrees to give Company advance written notice of any
disclosure pursuant to the preceding sentence and to cooperate at the Company’s
expense with any efforts by Company to limit the extent of such disclosure. Upon
request by Company, Employee agrees to deliver promptly to Company upon
termination of his services for Company, or at any time thereafter as Company
may request, all Company or affiliate memoranda, notes, records, reports,
manuals, drawings, designs, computer files in any media and other documents (and
all copies thereof) relating to Company’s or any affiliate’s business and all
property of Company or any affiliate associated therewith, which he may then
possess or have under his control, other than personal notes, diaries, rolodexes
and correspondence.

(b)           Covenant Not to Compete.   “Restricted Period” shall mean the
greater of (i) the remainder of the Term or (ii) a period of two years from the
date of termination of Employee’s employment for any reason.  During the
Restricted Period, Employee shall not, directly or indirectly, own, manage,
operate, join, control, or participate in the ownership, management, operation
or control of, or be employed by or connected in any manner with, any competing
business, whether for compensation or otherwise, without the prior written
consent of Company (excluding less than 5% stakes in public vehicles). For the
purposes of this Agreement, a “competing business” shall be any financial
services business which is a significant competitor of Company or its
affiliates. Should Employee, directly or indirectly, own, manage, operate, join,
control or participate in the ownership, management, operation or control of, or
be employed by or connected in any manner with any competing business during the
Restricted Period, all payments under this Agreement shall cease.

 

7


--------------------------------------------------------------------------------




 

(c)           Covenant Not to Solicit Company Clients or Employees.   During the
Term and for the Restricted Period, Employee shall not, in any manner, directly
or indirectly, (i) raid or solicit any client or prospective client of Company
or its affiliates to whom Employee provided services, or for whom Employee
transacted business, or whose identity became known to Employee in connection
with Employee’s employment with Company, to transact business with a competing
business or reduce or refrain from doing any business with Company or its
affiliates or (ii) interfere with or damage (or attempt to interfere with or
damage) any relationship between Company or its affiliates and any such client
or prospective client. During the Term and for the Restricted Period, Employee
further agrees that Employee shall not, in any manner, directly or indirectly,
solicit any person who is an employee of Company or its affiliates to apply for
or accept employment with any competing business. “Solicit” as used in this
Agreement means any communication of any kind whatsoever, regardless of by whom
initiated, inviting, encouraging or requesting any person or entity to take or
refrain from taking any action.

(d)           Availability and Assistance.   Employee agrees that during his
employment and thereafter Employee shall be available to Company and Parent and
shall assist Company and Parent in connection with any litigation brought by or
against Company or its affiliates and Parent relating to the period during which
Employee was employed by Company; provided, however, that all costs and expenses
in connection with the foregoing shall be borne by Company and/or Parent and
advanced to the Employee.

(e)           Survivability.   The provisions of this Section 7 shall survive
the termination or expiration of this Agreement in accordance with the terms
hereof. It is the intention of the parties hereto that the restrictions
contained in this Section 7 be enforceable to the fullest extent permitted by
law. Therefore, to the extent any court of competent jurisdiction shall
determine that any portion of the foregoing restrictions is excessive, such
provision shall not be entirely void, but rather shall be limited or revised
only to the extent necessary to make it enforceable.

8.             Retirement.

(a)  Employee shall retire and terminate employment with the Company on
Employee’s 65th birthday, and this Agreement shall be deemed to have reached the
end of its Term on such date. In such event, (i) Employee shall receive the
pro-rata annual base salary and a pro-rata annual bonus through the date of
retirement, (ii) all Performance Shares granted prior to the date of retirement
shall be fully vested and payments with respect to such Performance Shares shall
be made to Employee at the same time, including any required holding period, and
in the same amounts as if Employee remained in the employ of Company.

 

8


--------------------------------------------------------------------------------




 

Such cash payment shall be forfeited in the event Employee breaches his
obligations under Section 7(b) or (c) of this Agreement.

(b)          Employee may retire and terminate employment with the Company at
the end of any Term which occurs after Employee’s 60th birthday, in which event
Employee shall receive the same compensation as provided in Section 8(a)(i)
and (ii).

Such cash payment shall be forfeited in the event Employee breaches his
obligations under Section 7(b) or (c) of this Agreement.

9.             Compliance with Code Section 409A and Limitation of Liability.  
Notwithstanding any other provision of the Agreement to the contrary, the terms
of the Agreement shall be deemed to be amended to comply with the requirements
of Code Section 409A to avoid taxation under Code Section 409A(a)(1). The
Company, in its sole discretion, shall determine the requirements of Code
Section 409A applicable to the Agreement and shall interpret the terms of the
Agreement consistently therewith. Under no circumstances, however, shall the
Company have any liability to Employee for any taxes, penalties or interest due
on amounts paid or payable under the Agreement, including any taxes, penalties
or interest imposed under Code Section 409A(a)(1), except as provided in
Annex A.

10.           Remedy.   Should Employee engage in or perform, either directly or
indirectly, any of the acts prohibited by Section 7 hereof, it is agreed that
Company shall be entitled to full injunctive relief, to be issued by any
competent court of equity, enjoining and restraining Employee and each and every
other person, firm, organization, association, or corporation concerned therein,
from the continuance of such violative acts. The foregoing remedy available to
Company shall not be deemed to limit or prevent the exercise by Company of any
or all further rights and remedies which may be available to  Company hereunder
or at law or in equity.

11.           Prior Notice to Prospective Employer.   Prior to accepting
employment with any other person or entity during Employee’s employment or the
Restricted Period, Employee shall provide such prospective employer with written
notice of the provisions of this Agreement.

12.           Arbitration.   If a dispute arises between the parties respecting
the terms of this Agreement or Employee’s employment by Company, such dispute
shall be settled only by binding arbitration in New York, New York, in
accordance with the commercial arbitration rules of the American Arbitration
Association. Company will pay the costs of arbitration and reasonable legal
fees, provided, in the case of any claim brought by Employee, that the claim is
determined not to be frivolous.

 

9


--------------------------------------------------------------------------------




 

13.           Directors’ and Officers’ Insurance.   During the Employee’s
employment, Company shall maintain directors’ and officers’ liability insurance
covering Employee, which contains at least the same coverage and amounts and
contains terms and conditions no less advantageous than that coverage provided
by Company as of the Effective Date to the extent commercially available.

14.           Governing Law.   This Agreement is governed by and is to be
construed and enforced in accordance with the laws of the State of New York,
without reference to principles relating to conflict of laws. If under such law,
any portion of this Agreement is at any time deemed to be in conflict with any
applicable statute, rule, regulation or ordinance, such portion shall be deemed
to be modified or altered to conform thereto or, if that is not possible, to be
omitted from this Agreement; the invalidity of any such portion shall not affect
the force, effect and validity of the remaining portion hereof.

15.           Notices.   All notices under this Agreement shall be in writing
and shall be deemed effective when delivered in person, or five days after
deposit thereof in the U.S. mails, postage prepaid, for delivery as registered
or certified mail, addressed to the respective party at the address set forth
below or to such other address as may hereafter be designated by like notice.
Unless otherwise notified as set forth above, notice shall be sent to each party
as follows:

(a)                                  Employee, to:
Sean W. McCarthy
452 Greenwich Street
New York, New York  10013

(b)                                 Company, to:
Financial Security Assurance Holdings Ltd.
31 West 52nd Street
New York, NY  10019
Attention: General Counsel

With a copy to:
Dexia Credit Local
7 à 11 quai André Citröen BP-1002
75 901 Paris Cedex 15
Attention: Jean-Paul Gauzès.

In lieu of personal notice or notice by deposit in the U.S. mail, a party may
give notice by confirmed telegram, telex or fax, which shall be effective upon
receipt.

 

10


--------------------------------------------------------------------------------




 

16.           Entire Agreement.   This Agreement constitutes the entire
understanding between Company and Employee relating to the terms of employment
of Employee by Company and supersedes and cancels all prior written and oral
agreements and understandings with respect to the subject matter of this
Agreement. This Agreement may be amended but only by a subsequent written
agreement of the parties. This Agreement shall be binding upon and shall inure
to the benefit of Employee, Employee’s heirs, executors, administrators and
beneficiaries, and Company and its successors.

17.           Successors.   This Agreement is personal to Employee and without
the prior written consent of Company shall not be assignable by Employee
otherwise than by will or the laws of descent and distribution. This Agreement
shall inure to the benefit of and be enforceable by Employee’s legal
representatives. This Agreement shall inure to the benefit of and be binding
upon Company and its successors and assigns.

18.           Withholding Taxes.   All amounts payable to Employee under this
Agreement shall be subject to applicable withholding of income, wage and other
taxes.

19.           Waiver of Breach.   The waiver by either party of a breach of any
term of this Agreement shall not operate nor be construed as a waiver of any
subsequent breach thereof. Any waiver must be in writing and signed by Employee
or an authorized officer of the Company, as the case may be.

20.           Survivorship.   The respective rights and obligations of the
parties hereunder shall survive any termination of Employee’s employment to the
extent necessary to the intended preservation of such rights and obligations.

21.           Severability.   If any one or more of the provisions contained in
this Agreement shall be invalid, illegal or unenforceable in any respect under
any applicable law, the validity, legality and enforceability of the remaining
provisions contained herein shall not in any way be affected or impaired
thereby.

22.           Headings.   The headings of the sections contained in this
Agreement are for convenience only and shall not be deemed to control or affect
the meaning or construction of any provision of this Agreement.

23.           Counterparts.   This Agreement may be executed in one or more
counterparts, each of which shall be deemed to be an original but all of which
together will constitute one and the same instrument.

 

11


--------------------------------------------------------------------------------




 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
year and day first above written.

Financial Security Assurance Holdings Ltd.

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ ROBERT P. COCHRAN

 

Title:

Chief Executive Officer

 

 

 

 

 

 

 

 

 

 

 

 

 

 

/s/ SEAN W. MCCARTHY

 

 

Sean W. McCarthy

 

12


--------------------------------------------------------------------------------




 

ANNEX A

Additional Payments

(a)   Except as set forth below, in the event it shall be determined that any
payment or distribution by Company to or for the benefit of Employee (whether
paid or payable or distributed or distributable pursuant to the terms of the
Agreement or otherwise, but determined without regard to any additional payments
required under this Annex A) (a “Payment”) would be subject to the excise tax
imposed by Section 4999 of the Internal Revenue Code of 1986, as amended (the
“Code”) or any interest or penalties are incurred by Employee with respect to
such excise tax (such excise tax, together with any such interest and penalties,
are hereinafter collectively referred to as the “Excise Tax”), then Employee
shall be entitled to receive an additional payment (a “Gross-Up Payment”) in an
amount such that after payment by Employee of all taxes (including any interest
or penalties imposed with respect to such taxes), including, without limitation,
any income taxes (and any interest and penalties imposed with respect thereto)
and Excise Tax imposed upon the Gross-Up Payment, Employee retains an amount of
the Gross-Up Payment equal to the Excise Tax imposed upon the Payments.

(b)   Subject to the provisions of paragraph (c), all determinations required to
be made under this Annex A, including whether and when a Gross-Up Payment is
required and the amount of such Gross-Up Payment and the assumptions to be
utilized in arriving at such determination, shall be made by Company’s
independent auditors or such other certified public accounting firm reasonably
acceptable to Employee as may be designated by Company (the “Accounting Firm”)
which shall provide detailed supporting calculations both to Company and
Employee within 15 business days of the receipt of notice from Employee that
there has been a Payment, or such earlier time as is requested by Company. All
fees and expenses of the Accounting Firm shall be borne solely by Company. Any
Gross-Up Payment, as determined pursuant to this Annex A, shall be paid by
Company to Employee not later than the due date for the payment of any Excise
Tax. Any determination by the Accounting Firm shall be binding upon Company and
Employee. As a result of the uncertainty in the application of Section 4999 of
the Code at the time of the initial determination by the Accounting Firm
hereunder, it is possible that Gross-Up Payments which will not have been made
by Company should have been made (“Underpayment”), consistent with the
calculations required to be made hereunder. In the event that Company exhausts
its remedies pursuant to paragraph (c) and Employee thereafter is required to
make a payment of any Excise Tax, the Accounting Firm shall determine the amount
of the Underpayment that has occurred and any such Underpayment shall be
promptly paid by Company to or for the benefit of Employee. In the event the
amount of the Gross-up Payment exceeds the amount necessary to reimburse
Employee for the Excise Tax (the “Overpayment”), the Accounting Firm shall
determine the amount of the Overpayment that has been made and any such
Overpayment shall be promptly paid by Employee (to the extent Employee has
received a refund if the applicable Excise Tax has been paid to the Internal
Revenue Service) to or for the benefit of the Company. Employee shall cooperate,
to the extent expenses are reimbursed by the Company, with any reasonable
requests by the Company in connection with any contests or disputes with the
Internal Revenue Service in connection with the Excise Tax.

13


--------------------------------------------------------------------------------